Citation Nr: 9902613	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-23 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether there was clear and unmistakable error in a July 1991 
rating action.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to September 
1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the July 1991 rating decision, 
which awarded disability benefits, involved clear and 
unmistakable error because the RO did not consider 
entitlement to a total rating based upon individual 
unemployability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the July 1991 rating action 
did not involve clear and unmistakable error.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  In March 1991, the veteran filed VA Form 21-526, 
Veterans Application for Compensation or Pension, for 
disability benefits, seeking service connection for epilepsy 
and emotional problems; he left blank the portion of the 
application (items 29A-32E) which required completion if he 
claimed to be totally disabled. 

3.  A July 1991 rating decision granted service connection 
for schizoaffective disorder, evaluated as 70 percent 
disabling; seizure disorder, evaluated as 40 percent 
disabling; and avulsion fracture of the left distal, 
evaluated as noncompensably disabling.  The combined rating 
was 80 percent.  After notification of the decision and of 
his procedural and appellate rights, the veteran did not file 
an appeal.

4.  The July 1991 rating decision was consistent with the 
evidence then of record. 


CONCLUSION OF LAW

The July 26, 1991 rating decision did not involve clear and 
unmistakable error.  38 U.S.C.A. §§ 5107, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 3.105 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

In a July 1991 rating decision, the RO granted service 
connection for schizoaffective disorder, evaluated as 70 
percent disabling; seizure disorder, evaluated as 40 percent 
disabling; and avulsion fracture of the left distal fibula, 
evaluated as noncompensably disabling.  The combined 
disability rating was 80 percent.  In August 1991, the 
veteran was notified of the ROs decision.  He was also 
notified that he could appeal the decision to the Board 
within one year from the date of the notice.  No such appeal 
was filed.  

The medical evidence of record at the time consisted of the 
veterans service medical records and reports of 
psychological and physical examinations conducted in March 
1991 while the veteran was hospitalized at a VA facility.  
This evidence indicated that since his discharge from service 
the veteran had been living in a series of local hotels and 
flophouses and had held a series of odd jobs, including fast 
food and day labor.  

The evidence of record also included the veterans March 1991 
application for compensation or pension.  

Analysis

The July 1991 rating decision by the RO became final as the 
veteran did not file an application for review on appeal 
within one year from the date of the notice of the 
determination.  38 C.F.R. § 3.104(a).  Previous 
determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
The United States Court of Veterans Appeals (Court) 
propounded a three-prong test to determine whether clear and 
unmistakable error is present in a prior determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet.App. 242, 245 (1994), (quoting Russell v. 
Principi, 3 Vet.App. 310, 313-14 (1992) (en banc)).

The veteran essentially argues that the RO did not properly 
develop his application as a claim for a total rating based 
on individual unemployability as well as a claim for 
disability benefits.  There is no allegation that the RO did 
not have the correct facts.  

Under the applicable VA regulation, in effect at the time of 
the July 1991 rating action, a specific claim for benefits 
must be filed in order for VA benefits to be paid or 
furnished to any individual.  38 C.F.R. § 3.151.  In 
addition, any communication or action from a claimant, 
indicating an intent to apply for VA benefits, may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form [VA Form 21-526] will be forwarded to the claimant for 
execution. If the formal application form is received by the 
VA within 1 year from the date it was sent to the claimant, 
it will then be considered filed as of the date of receipt of 
the informal claim.  38 C.F.R. § 3.155.

A review of the record discloses that the veteran filed VA 
Form 21-526, Veterans Application for Compensation or 
Pension, in March 1991.  In filling out the application, the 
veteran specifically completed the section of the formed used 
for seeking disability benefits.  He left blank the section 
of the application, items 29A-32E, which required completion 
if he claimed to be totally disabled.  In July 1991, the RO 
awarded disability benefits.  

The veteran argues that because the evidence of record at the 
time of the July 1991 rating action cast doubt on whether he 
was able to sustain gainful employment the RO should have 
also considered whether he was entitled to a total rating 
based on individual unemployability.  In response, the Board 
notes that the veteran never applied for that benefit.  As 
noted above, 38 C.F.R. § 3.151, in effect in July 1991, 
required that a claim form would have had to have been filed 
by the veteran if he claimed entitlement to a total rating 
based on individual unemployability.  No such claim was filed 
in this case.  In this regard, the Board notes that on his 
formal claim, received in March 1991, the veteran completed 
only that section concerning disability compensation and did 
not complete the section required when claiming total 
disability.  In addition, the medical evidence of record at 
the time clearly indicated that the veteran was working, 
albeit in odd jobs.  Thus, the evidence at the time of the 
July 1991 rating decision clearly shows that the veteran 
intended to apply for disability compensation only.  

Accordingly, the Board concludes that the July 1991 rating 
action is not clearly and unmistakably erroneous.  

The veterans representative has argued that the Courts 
decision in Romeo v. Brown, 5 Vet.App. 388 (1993) is 
applicable to the present case.  In Romeo, the Court held 
that where the evidence of record suggests that there is no 
prospect of the veteran engaging in gainful employment, the 
VA should consider whether the veteran is entitled to a total 
disability rating based on individual unemployability.  Id. 
at 396.  The Board notes, however, that a determination of 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet.App. 242, 245 (1994).  As 
the Courts decision in Romeo was subsequent to the July 1991 
rating action, this argument does not provide a basis upon 
which to find that the July 1991 rating decision was clearly 
and unmistakably erroneous.


ORDER

The July 1991 rating decision did not involve clear and 
unmistakable error.  The appeal is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
